 



Exhibit 10.2
FINAL
TAX RECEIVABLE AGREEMENT
          This TAX RECEIVABLE AGREEMENT (as amended from time to time, this
“Agreement”), dated as of October 30, 2007, is hereby entered into by and among
Pzena Investment Management, Inc., a Delaware corporation (the “Corporation”),
Pzena Investment Management, LLC, a Delaware limited liability company (“PIM”)
and each of the undersigned parties hereto identified as “Continuing Members” or
“Exiting Members.”
RECITALS
          WHEREAS, the Continuing Members hold membership interests (“Units”) in
PIM, which is treated as a partnership for United States federal income Tax (as
defined below) purposes;
          WHEREAS, immediately prior to the consummation of the IPO (as defined
below) and the Corporation’s acquisition of certain Units from the Exiting
Members in exchange for a portion of the net proceeds of the IPO, the Exiting
Members held Units in PIM;
          WHEREAS, the Corporation is the managing member of, and holds and will
hold Units in, PIM;
          WHEREAS, as a result of the Continuing Members’ agreement to hold
Units rather than transferring all of their Units in exchange for shares of
Class A common stock of the Corporation, par value $0.01 per share (“Class A
Shares”), the Corporation is expected to incur significantly lower Tax
liabilities on an ongoing basis with respect to the operations of PIM;
          WHEREAS, (i) certain of the Continuing Members have sold a portion of
the Units they hold to the Corporation and (ii) each of the Exiting Members have
sold all the Units they hold to the Company (together, the “Original Sale”) in
exchange for the net proceeds of the IPO, each on the date hereof;
          WHEREAS, the Units are exchangeable for Class A Shares;
          WHEREAS, PIM and each of its direct and indirect subsidiaries treated
as a partnership for United States federal income Tax purposes has or will have
in effect an election under Section 754 of the Internal Revenue Code of 1986, as
amended (the “Code”), for the

 



--------------------------------------------------------------------------------



 



Taxable Year (as defined below) in which the Original Sale occurs and for each
subsequent Taxable Year in which an exchange of Units for Class A Shares occurs,
which election will result in an adjustment to the Tax basis of the assets owned
by PIM and such subsidiaries, solely with respect to the Corporation, at the
time of the Original Sale, an exchange of Units for Class A Shares or any other
deemed or actual acquisition of Units by the Corporation for cash or otherwise
(collectively, and together with the Original Sale, an “Exchange”) (such time,
including the date of the Original Sale, the “Exchange Date”) by reason of such
Exchange and the payments under this Agreement;
          WHEREAS, the income, gain, loss, expense and other Tax items of
(i) PIM, solely with respect to the Corporation, may be affected by the Basis
Adjustment (defined below) and (ii) the Corporation may be affected by the
Imputed Interest (as defined below); and
          WHEREAS, the parties to this Agreement desire to make certain
arrangements with respect to the effect of the Basis Adjustment and Imputed
Interest on the actual liability for Taxes of the Corporation.
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth herein, and intending to be legally bound
hereby, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          Definitions. As used in this Agreement, the terms set forth in this
Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).
          “Advisory Firm” means Ernst & Young LLP, or any other accounting firm
that is nationally recognized as being expert in Tax matters and that is
appointed by the Board.
          “Advisory Firm Letter” shall mean a letter from the Advisory Firm
stating that the relevant schedule, notice or other information to be provided
by the Corporation to the Applicable Member and all supporting schedules and
work papers were prepared by the Corporation in good faith.
          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first Person.

2



--------------------------------------------------------------------------------



 



          “Agreed Rate” means LIBOR.
          “Agreement” is defined in the preamble of this Agreement.
          “Amended Schedule” is defined in Section 2.04(b) of this Agreement.
          “Applicable Member” means in respect of that portion of any Tax
Benefit Payment that arises from an Exchange or a deemed Exchange pursuant to
clause (5) of the definition of “Valuation Assumptions”, the Exchanging Member
or Member deemed to Exchange, as applicable.
          “Basis Adjustment” means the adjustment to the Tax basis of an
Exchange Asset as a result of an Exchange and the payments made pursuant to this
Agreement, as calculated under Section 2.01 of this Agreement, under Section
732(b) of the Code (in a situation where, as a result of one or more Exchanges,
PIM becomes an entity that is disregarded as separate from its owner for Tax
purposes) or Sections 743(b) and 754 of the Code (including in situations where,
following an Exchange, PIM remains in existence as an entity for Tax purposes)
or otherwise, as applicable, and, in each case, comparable sections of state,
local and foreign Tax laws. Notwithstanding any other provision of this
Agreement, the amount of any Basis Adjustment resulting from an Exchange of one
or more Units shall be determined without regard to any Pre-Exchange Transfer of
such Units and as if any such Pre-Exchange Transfer had not occurred.
          A “Beneficial Owner” of a security is a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security and/or (ii) investment power, which
includes the power to dispose of, or to direct the disposition of, such
security. The terms “Beneficially Own” and “Beneficial Ownership” shall have
correlative meanings.
          “Board” means the board of directors of the Corporation.
          “Business Day” means Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America or the State of New York shall not be regarded as a Business Day.
          “Change of Control” means the occurrence of any of the following
events:

  (i)   any Person or any group of Persons acting together which would
constitute a “group” for purposes of Section 13(d) of the Securities and
Exchange Act of 1934, or any successor provisions thereto, excluding a group of
Persons, which, if it includes any Key

3



--------------------------------------------------------------------------------



 



      Member or any of such Key Member’s Affiliates, includes all Key Members
then employed by PIM or any of PIM’s Affiliates, is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Corporation representing
more than fifty percent (50%) of the combined voting power of the Corporation’s
then outstanding voting securities; or     (ii)   the following individuals
cease for any reason to constitute a majority of the number of directors of the
Corporation then serving: individuals who, on the date of the consummation of
the IPO, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to an election of directors of the Corporation) whose appointment or election by
the Board or nomination for election by the Corporation’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date of the consummation
of the IPO or whose appointment, election or nomination for election was
previously so approved or recommended by the directors referred to in this
clause (ii); or     (iii)   there is consummated a merger or consolidation of
the Corporation with any other corporation or other entity, and, immediately
after the consummation of such merger or consolidation, either (x) the Board
immediately prior to the merger or consolidation does not constitute at least a
majority of the board of directors of the company surviving the merger or, if
the surviving company is a subsidiary, the ultimate parent thereof, or (y) all
of the Persons who were the respective Beneficial Owners of the voting
securities of the Corporation immediately prior to such merger or consolidation
do not Beneficially Own, directly or indirectly, more than 50% of the combined
voting power of the then outstanding voting securities of the Person resulting
from such merger or consolidation; or     (iv)   the stockholders of the
Corporation approve a plan of complete liquidation or dissolution of the
Corporation or there is consummated an agreement or series of related agreements
for the sale or other disposition, directly, or indirectly, by the Corporation
of all or substantially all of the Corporation’s assets, other than such sale or
other disposition by the Corporation of all or substantially all of the
Corporation’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Corporation in substantially the same proportions as their voting power of the
Corporation immediately prior to such sale.

     Notwithstanding the foregoing, except with respect to clause (ii) and
clause (iii)(x) above, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of

4



--------------------------------------------------------------------------------



 



any transaction or series of integrated transactions immediately following which
the record holders of the shares of capital stock of the Corporation immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate voting power in an entity which owns all or
substantially all of the assets of the Corporation immediately following such
transaction or series of transactions.
          “Class A Shares” is defined in the Recitals of this Agreement.
          “Code” is defined in the Recitals of this Agreement.
          “Continuing Members” is defined in the Preamble of this Agreement.
          “Control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
          “Corporation” is defined in the Preamble of this Agreement.
          “Corporation Return” means the United States federal, state, local
and/or foreign Tax Return, as applicable, of the Corporation filed with respect
to Taxes for any Taxable Year.
          “Cumulative Net Realized Tax Benefit” for a Taxable Year means the
cumulative amount of Realized Tax Benefits for all Taxable Years of the
Corporation, up to and including such Taxable Year, net of the cumulative amount
of Realized Tax Detriments for the same period. The Realized Tax Benefit and
Realized Tax Detriment for each Taxable Year shall be determined based on the
most recent Tax Benefit Schedule or Amended Schedule, if any, in existence at
the time of such determination.
          “Default Rate” means LIBOR plus 300 basis points.
          “Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of state, local and foreign Tax
law, as applicable, or any other event (including the execution of a Form
870-AD) that finally and conclusively establishes the amount of any liability
for Tax.
          “Dispute” is defined in Section 7.08(a).

5



--------------------------------------------------------------------------------



 



          “Early Termination Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.
          “Early Termination Notice” is defined in Section 4.02 of this
Agreement.
          “Early Termination Schedule” is defined in Section 4.02 of this
Agreement.
          “Early Termination Payment” is defined in Section 4.03(b) of this
Agreement.
          “Early Termination Rate” means the long-term Treasury rate in effect
on the applicable date.
          “Exchange” is defined in the Recitals of this Agreement; “Exchanged”
and “Exchanging” shall have correlative meanings.
          “Exchange Assets” means each asset that is held by PIM, or by any of
its direct or indirect subsidiaries treated as a partnership or disregarded
entity for purposes of the applicable Tax, at the time of an Exchange.
          “Exchange Basis Schedule” is defined in Section 2.02 of this
Agreement.
          “Exchange Date” is defined in the Recitals of this Agreement.
          “Exchange Payment” is defined in Section 5.01.
          “Exiting Members” is defined in the Preamble of this Agreement.
          “Expert” is defined in Section 7.09 of this Agreement.
          “Hypothetical Tax Liability” means, with respect to any Taxable Year,
the liability for Taxes of the Corporation (or PIM, but only with respect to
income realized by PIM the Tax liability for which is allocable to the
Corporation for such Taxable Year using the same methods, elections, conventions
and similar practices used on the relevant Corporation Return) but using the
Non-Stepped Up Tax Basis instead of the Tax basis of the Exchange Assets and
excluding any deduction attributable to Imputed Interest.

6



--------------------------------------------------------------------------------



 



          “Imputed Interest” shall mean any interest imputed under Section 1272,
1274 or 483 or other provision of the Code and any similar provision of state,
local and foreign Tax law with respect to the Corporation’s payment obligations
under this Agreement.
          “IPO” means the initial public offering of the Class A Shares that is
being consummated on the date hereof.
          “IRS” means the United States Internal Revenue Service.
          “Key Member” means any of Richard S. Pzena, A. Rama Krishna, John P.
Goetz, William L. Lipsey, Joel M. Greenblatt or Milestone Associates, L.L.C.
          “LIBOR” means for each month (or portion thereof) during any period,
an interest rate per annum equal to the rate per annum reported, on the date two
days prior to the first day of such month, as published by Reuters (or other
commercially available source providing quotations of LIBOR) for London
interbank offered rates for United States dollar deposits for such month (or
portion thereof).
          “LLC Agreement” means the Amended and Restated Operating Agreement of
PIM, dated October 30, 2007, as may be amended from time to time.
          “Market Value” means, with respect to the Class A Shares, on any given
date: (i) if the Class A Shares are listed for trading on the New York Stock
Exchange, the closing sale price per share of the Class A Shares on the New York
Stock Exchange on that date (or, if no closing sale price is reported, the last
reported sale price), (ii) if the Class A Shares are not listed for trading on
the New York Stock Exchange, the closing sale price (or, if no closing sale
price is reported, the last reported sale price) as reported on that date in
composite transactions for the principal national securities exchange registered
pursuant to Section 6(g) of the Securities and Exchange Act of 1934, as amended,
on which the Class A Shares are listed, (iii) if the Class A Shares are not so
listed on a national securities exchange, the last quoted bid price for the
Class A Shares on that date in the over-the-counter market as reported by Pink
Sheets LLC or a similar organization, or (iv) if the Class A Shares are not so
quoted by Pink Sheets LLC or a similar organization such value as the Board, in
its sole discretion, shall determine in good faith.
          “Material Objection Notice” has the meaning set forth in Section 4.02.
          “Members” means the Continuing Members and the Exiting Members, and
each other Person who from time to time executes a Joinder Agreement in the form
attached hereto as Exhibit A.

7



--------------------------------------------------------------------------------



 



          “Non-Stepped Up Tax Basis” means, with respect to any asset at any
time, the Tax basis that such asset would have had at such time if no Basis
Adjustment had been made.
          “Objection Notice” has the meaning set forth in Section 2.04(a).
          “Original Sale” is defined in the Recitals of this Agreement.
          “Payment Date” means any date on which a payment is required to be
made pursuant to this Agreement.
          “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.
          “Pre-Exchange Transfer” means any transfer (including upon the death
of a Member) of one or more Units (i) that occurs prior to an Exchange of such
Units, and (ii) to which Section 743(b) of the Code applies.
          “Realized Tax Benefit” means, for a Taxable Year and for all Taxes
collectively, the net excess, if any, of the Hypothetical Tax Liability over the
actual liability for Taxes of the Corporation (or PIM, but only with respect to
income realized by PIM the Tax liability for which is allocable to the
Corporation for such Taxable Year using the same methods, elections, conventions
and similar practices used on the relevant Corporation Return), determined, for
the avoidance of doubt, using the “with or without” methodology. If all or a
portion of the actual liability for Taxes of the Corporation (or PIM, but only
with respect to income realized by PIM the Tax liability for which is allocable
to the Corporation for such Taxable Year using the same methods, elections,
conventions and similar practices used on the relevant Corporation Return) for
the Taxable Year arises as a result of an audit by a Taxing Authority of any
Taxable Year, such liability shall not be included in determining the Realized
Tax Benefit unless and until there has been a Determination.
          “Realized Tax Detriment” means, for a Taxable Year and for all Taxes
collectively, the net excess, if any, of the actual liability for Taxes of the
Corporation (or PIM, but only with respect to income realized by PIM the Tax
liability for which is allocable to the Corporation for such Taxable Year using
the same methods, elections, conventions and similar practices used on the
relevant Corporation Return) over the Hypothetical Tax Liability for such
Taxable Year determined, for the avoidance of doubt, using the “with or without”
methodology. If all or a portion of the actual liability for Taxes of the
Corporation (or PIM, but only with respect to income realized by PIM the Tax
liability for which is allocable to the Corporation for such Taxable Year using
the same methods, elections, conventions and similar practices used on the
relevant Corporation Return) for the Taxable Year arises as a result of an audit
by a Taxing

8



--------------------------------------------------------------------------------



 



Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment unless and until there has been a
Determination.
          “Reconciliation Dispute” has the meaning set forth in Section 7.09.
          “Reconciliation Procedures” shall mean those procedures set forth in
Section 7.09 of this Agreement.
          “Schedule” means any Exchange Basis Schedule or Tax Benefit Schedule
and the Early Termination Schedule.
          “Senior Obligations” is defined in Section 5.01 of this Agreement.
          “Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.
          “Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.
          “Tax Benefit Schedule” is defined in Section 2.03 of this Agreement.
          “Tax Return” means any return, declaration, report or similar
statement required to be filed with respect to Taxes (including any attached
schedules), including, without limitation, any information return, claim for
refund, amended return and declaration of estimated Tax.
          “Taxable Year” means a Taxable year of the Corporation as defined in
Section 441(b) of the Code or comparable section of state, local or foreign Tax
law, as applicable (and, therefore, for the avoidance of doubt, may include a
period of less than 12 months for which a Tax Return is prepared)in which there
is a Basis Adjustment or increased depreciation, amortization or interest
deductions attributable to an Exchange.
          “Taxes” means any and all United States federal, state, local and
foreign Taxes, assessments or similar charges that are based on or measured with
respect to net income or profits, whether as an exclusive or on an alternative
basis, and any interest related to such Tax.
          “Taxing Authority” shall mean any domestic, foreign, federal,
national, state, county or municipal or other local government, any subdivision,
agency, commission or

9



--------------------------------------------------------------------------------



 



authority thereof, or any quasi-governmental body exercising any Taxing
authority or any other authority exercising Tax regulatory authority.
          “Treasury Regulations” means the final, temporary and proposed
regulations under the Code promulgated from time to time (including
corresponding provisions and succeeding provisions) as in effect for the
relevant Taxable period.
          “Units” is defined in the Recitals of this Agreement.
          “Valuation Assumptions” shall mean, as of an Early Termination Date,
or following a Change of Control, as applicable, the assumptions that (1) in
each Taxable Year ending on or after such Early Termination Date, the
Corporation will have sufficient Taxable income to fully offset the deductions
in such Taxable Year attributable to any Basis Adjustment, increased
depreciation or amortization deductions attributable to an Exchange, and Imputed
Interest, (2) the U.S. federal income Tax rates and state, local and foreign
income Tax rates that will be in effect for each such Taxable Year will be those
specified for each such Taxable Year by the Code and other law as in effect on
the Early Termination Date, (3) any loss carryovers generated by any Basis
Adjustment or Imputed Interest and available as of the date of the Early
Termination Schedule will be used by the Corporation on a pro rata basis from
the date of the Early Termination Schedule through the scheduled expiration date
of such loss carryovers, (4) any non-amortizable assets will be disposed of on
the fifteenth anniversary of the Early Termination Date, provided, however,
that, in the event of a Change of Control, non-amortizable assets shall be
deemed disposed of at the earlier of (i) the time of sale of the relevant asset
or (ii) as generally provided in this Valuation Assumption (4) and (5) if, at
the Early Termination Date, there are Units that have not been Exchanged, then
each such Unit shall be deemed to be Exchanged for the Market Value of the
Class A Shares and the amount of cash that would be transferred if the Exchange
occurred on the Early Termination Date.
ARTICLE II
DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT
          Section 2.01 Basis Adjustment.
               (a) Exchange Assets. For purposes of this Agreement, as a result
of an Exchange, PIM shall be entitled to a Basis Adjustment for each Exchange
Asset with respect to the Corporation, the amount of which Basis Adjustment will
be the excess, if any, of (i) the sum of (x) the Market Value of the Class A
Shares, cash or the amount of any other consideration transferred to the
Applicable Member pursuant to the Exchange as payment for the exchanged Units,
to the extent attributable to such Exchange Assets, plus (y) the amount of
payments made pursuant to this Agreement with respect to such Exchange, to the
extent attributable to such Exchange Assets, plus (z) the amount of debt and
other liabilities allocated to the Units acquired pursuant to such Exchange, to
the extent attributable to such Exchange Assets; over (ii) the

10



--------------------------------------------------------------------------------



 



Corporation’s share of PIM’s basis for such Exchange Assets immediately after
the Exchange, attributable to the Units exchanged, determined as if (x) PIM were
to remain in existence as an entity for Tax purposes and (y) PIM had not made
the election provided by Section 754 of the Code.
               (b) Imputed Interest. For the avoidance of doubt, payments made
under this Agreement shall not be treated as resulting in a Basis Adjustment to
the extent such payments are treated as Imputed Interest.
          Section 2.02 Exchange Basis Schedule. Within 45 calendar days after
the filing of the United States federal income Tax return of the Corporation for
each Taxable Year, the Corporation shall deliver to each Member a schedule (the
“Exchange Basis Schedule”) that shows, in reasonable detail, for purposes of
federal income Taxes, (i) the actual unadjusted Tax basis of the Exchange Assets
as of each applicable Exchange Date, (ii) the Basis Adjustment with respect to
the Exchange Assets as a result of the Exchanges effected in such Taxable Year,
calculated in the aggregate, (iii) the period or periods, if any, over which the
Exchange Assets are amortizable and/or depreciable and (iv) the period or
periods, if any, over which each Basis Adjustment is amortizable and/or
depreciable (which, for non-amortizable assets, shall be based on the Valuation
Assumptions).
          Section 2.03 Tax Benefit Schedule. Within 45 calendar days after the
filing of the United States federal income Tax return of the Corporation for any
Taxable Year in which there is a Realized Tax Benefit or Realized Tax Detriment,
the Corporation shall provide to each Member a schedule showing, in reasonable
detail, the calculation of the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year (a “Tax Benefit Schedule”). The Tax Benefit Schedule will
become final as provided in Section 2.04(a) and may be amended as provided in
Section 2.04(b) (subject to the procedures set forth in Section 2.04(b)).
          Section 2.04 Procedures, Amendments
               (a) Procedure. Every time the Corporation delivers to the
Applicable Member an applicable Schedule under this Agreement, including any
Amended Schedule delivered pursuant to Section 2.04(b), but excluding any Early
Termination Schedule or amended Early Termination Schedule, the Corporation also
shall (x) deliver to the Applicable Member schedules and work papers providing
reasonable detail regarding the preparation of such Schedule and an Advisory
Firm Letter supporting such Schedule and (y) allow the Applicable Member
reasonable access, at no cost, to the appropriate representatives at the
Corporation and the Advisory Firm in connection with a review of such Schedule.
The applicable Schedule shall become final and binding on all parties unless the
Applicable Member, within 30 calendar days after receiving an Exchange Basis
Schedule or amendment thereto or a Tax Benefit Schedule or amendment thereto,
provides the Corporation with notice of a material objection to such Schedule
(“Objection Notice”) made in good faith. If the parties, for any reason, are
unable to successfully resolve the issues raised in such notice within 30
calendar days of receipt by the Corporation of an Objection Notice with respect
to such Exchange Basis Schedule or Tax

11



--------------------------------------------------------------------------------



 



Benefit Schedule, the Corporation and the Applicable Member shall employ the
reconciliation procedures as described in Section 7.09 of this Agreement (the
“Reconciliation Procedures”).
               (b) Amended Schedule. The applicable Schedule for any Taxable
Year may be amended from time to time by the Corporation (i) in connection with
a Determination affecting such Schedule, (ii) to correct material inaccuracies
in the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Applicable Member, (iii) to comply with the Expert’s determination under
the Reconciliation Procedures, (iv) to reflect a material change in the Realized
Tax Benefit or Realized Tax Detriment for such Taxable Year attributable to a
carryback or carryforward of a loss or other Tax item to such Taxable Year,
(v) to reflect a material change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to an amended Tax Return filed for
such Taxable Year, or (vi) to adjust the Exchange Basis Schedule to take into
account payments made pursuant to this Agreement (such Schedule, an “Amended
Schedule”).
ARTICLE III
TAX BENEFIT PAYMENTS
          Section 3.01 Payments
               (a) Payments. Within three (3) business days of a Tax Benefit
Schedule that was delivered to an Applicable Member becoming final in accordance
with Section 2.04(a), the Corporation shall pay to the Applicable Member for
such Taxable Year the Tax Benefit Payment determined pursuant to
Section 3.01(b). Each such Tax Benefit Payment shall be made by wire transfer of
immediately available funds to a bank account of the Applicable Member
previously designated by such Member to the Corporation. For the avoidance of
doubt, no Tax Benefit Payment shall be made in respect of estimated Tax
payments, including, without limitation, U.S. federal income Tax payments.
               (b) A “Tax Benefit Payment” means an amount, not less than zero,
equal to 85% of the sum of the Net Tax Benefit and the Interest Amount. The “Net
Tax Benefit" for each Taxable Year shall be an amount equal to the excess, if
any, of the Cumulative Net Realized Tax Benefit as of the end of such Taxable
Year over the total amount of payments previously made under this Section 3.01,
excluding payments attributable to the Interest Amount; provided, however, that
for the avoidance of doubt, no Member shall be required to return any portion of
any previously received Tax Benefit Payment under any circumstances. The
“Interest Amount” for a given Taxable Year shall equal the interest on the Net
Tax Benefit for such Taxable Year calculated at the Agreed Rate from the due
date (without extensions) for filing the Corporation Return with respect to
Taxes for the most recently ended Taxable Year until the Payment Date. The Net
Tax Benefit and the Interest Amount shall be determined separately with respect
to each separate Exchange. Notwithstanding the foregoing, for each Taxable Year

12



--------------------------------------------------------------------------------



 



ending on or after the date of a Change of Control, all Tax Benefit Payments,
whether paid with respect to Partnership Units that were exchanged (i) prior to
the date of such Change of Control or (ii) on or after the date of such Change
of Control, shall be calculated by utilizing Valuation Assumptions (1), (3), and
(4), substituting in each case the terms “the closing date of a Change of
Control” for an “Early Termination Date”.
          Section 3.02 No Duplicative Payments. It is intended that the
provisions of this Agreement will not result in duplicative payment of any
amount (including interest) required under this Agreement. It is also intended
that the provisions of this Agreement will result in 85% of the Corporation’s
Cumulative Net Realized Tax Benefit, and the Interest Amount thereon, being paid
to the Members pursuant to this Agreement. The provisions of this Agreement
shall be construed in the appropriate manner to achieve these fundamental
results.
          Section 3.03 Pro Rata Payments. For the avoidance of doubt, to the
extent that (i) the Corporation’s deductions with respect to any Basis
Adjustment is limited in a particular Taxable Year or (ii) the Corporation lacks
sufficient funds to satisfy or is prevented under any credit agreement or other
arrangement from satisfying its obligations to make all Tax Benefit Payments due
in a particular Taxable year, the limitation on the deduction, or the Tax
Benefit Payments that may be made, as the case may be, shall be taken into
account or made for the Applicable Member in the same proportion as Tax Benefit
Payments would have been made absent the limitations in clauses (i) and (ii) of
this paragraph, as applicable.
ARTICLE IV
TERMINATION
          Section 4.01 Early Termination and Breach of Agreement.
               (a) The Corporation may terminate this Agreement with respect to
all of the Units held (or previously held and Exchanged) by all Members at any
time by paying to the Members the Early Termination Payment; provided, however,
that this Agreement shall terminate only upon the receipt of the Early
Termination Payment by all Members, and provided, further, that the Corporation
may withdraw any notice to execute its termination rights under this
Section 4.01(a) prior to the time at which any Early Termination Payment has
been paid. Upon payment of the Early Termination Payments by the Corporation,
neither the Members nor the Corporation shall have any further payment
obligations under this Agreement, other than for any (x) Tax Benefit Payment
agreed by the Corporation acting in good faith and the Applicable Member to be
due and payable but unpaid as of the Early Termination Notice and (y) Tax
Benefit Payment due for the Taxable Year ending with or including the date of
the Early Termination Notice (except to the extent that the amount described in
clause (y) is included in the Early Termination Payment). For the avoidance of
doubt, if an Exchange occurs after the Corporation makes the Early Termination
Payments with respect to all Members, the Corporation shall have no obligations
under this Agreement with respect to such Exchange, and its only obligations
under this Agreement in such case shall be its obligations to all Members under
Section 4.03(a).

13



--------------------------------------------------------------------------------



 



               (b) In the event that the Corporation breaches any of its
material obligations under this Agreement, whether as a result of failure to
make any payment when due, failure to honor any other material obligation
required hereunder or by operation of law as a result of the rejection of this
Agreement in a case commenced under the Bankruptcy Code or otherwise, then all
obligations hereunder shall be accelerated and such obligations shall be
calculated as if an Early Termination Notice had been delivered on the date of
such breach and shall include, but shall not be limited to, (1) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the date of a breach, (2) any Tax Benefit Payment agreed by the
Corporation acting in good faith and any Applicable Member to be due and payable
but unpaid as of the date of a breach, and (3) any Tax Benefit Payment due for
the Taxable Year ending with or including the date of a breach. Notwithstanding
the foregoing, in the event that the Corporation breaches this Agreement, the
Members shall be entitled to elect to receive the amounts set forth in clauses
(1), (2) and (3) above or to seek specific performance of the terms hereof. The
parties agree that the failure to make any payment due pursuant to this
Agreement within three months of the date such payment is due shall be deemed to
be a breach of a material obligation under this Agreement for all purposes of
this Agreement, and that it shall not be considered to be a breach of a material
obligation under this Agreement to make a payment due pursuant to this Agreement
within three months of the date such payment is due.
               (c) The Corporation, PIM and each of the Members hereby
acknowledge that, as of the date of this Agreement, the aggregate value of the
Tax Benefit Payments cannot reasonably be ascertained for United States federal
income Tax or other applicable Tax purposes.
          Section 4.02 Early Termination Notice. If the Corporation chooses to
exercise its right of early termination under Section 4.01 above, the
Corporation shall deliver to each present or former Member notice of such
intention to exercise such right (“Early Termination Notice”) and a schedule
(the “Early Termination Schedule”) specifying the Corporation’s intention to
exercise such right and showing in reasonable detail the calculation of the
Early Termination Payment. The Early Termination Schedule shall become final and
binding on all parties unless an Applicable Member, within 30 calendar days
after receiving the Early Termination Schedule, provides the Corporation with
notice of a material objection to such Schedule made in good faith (“Material
Objection Notice”). If the parties, for any reason, are unable to successfully
resolve the issues raised in such notice within 30 calendar days after receipt
by the Corporation of the Material Objection Notice, the Corporation and the
applicable Member shall employ the Reconciliation Procedures as described in
Section 7.09 of this Agreement.
          Section 4.03 Payment upon Early Termination. (a) Within three
(3) business days after the Early Termination Schedule has become final and
binding, the Corporation shall pay to each Applicable Member an amount equal to
the Early Termination Payment. Such payment shall be made by wire transfer of
immediately available funds to a bank account designated by the Applicable
Member.

14



--------------------------------------------------------------------------------



 



               (b) The “Early Termination Payment” as of the date of the
delivery of an Early Termination Schedule shall equal with respect to the
Applicable Member the present value, discounted at the Early Termination Rate as
of such date, of all Tax Benefit Payments that would be required to be paid by
the Corporation to the Applicable Member beginning from the Early Termination
Date and assuming that the Valuation Assumptions are applied.
ARTICLE V
SUBORDINATION AND LATE PAYMENTS
          Section 5.01 Subordination. Notwithstanding any other provision of
this Agreement to the contrary, any Tax Benefit Payment or Early Termination
Payment required to be made by the Corporation to the Members under this
Agreement (an “Exchange Payment”) shall rank subordinate and junior in right of
payment to any principal, interest or other amounts due and payable in respect
of any obligations in respect of indebtedness for borrowed money of the
Corporation and its Subsidiaries (“Senior Obligations”) and shall rank pari
passu with all current or future unsecured obligations of the Corporation that
are not Senior Obligations.
          Section 5.02 Late Payments by the Corporation. The amount of all or
any portion of any Exchange Payment not made to any Member when due (without
regard to Section 5.01) under the terms of this Agreement shall be payable
together with any interest thereon, computed at the Default Rate and commencing
from the date on which such Exchange Payment was due and payable.
ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION
          Section 6.01 Member Participation in the Corporation and PIM’s Tax
Matters. Except as otherwise provided herein, the Corporation shall have full
responsibility for, and sole discretion over, all Tax matters concerning the
Corporation and PIM, including without limitation the preparation, filing or
amending of any Tax Return and defending, contesting or settling any issue
pertaining to Taxes. Notwithstanding the foregoing, the Corporation shall notify
each applicable Member of, and keep such applicable Member reasonably informed
with respect to the portion of any audit of the Corporation and PIM by a Taxing
Authority the outcome of which is reasonably expected to affect such applicable
Member’s rights and obligations under this Agreement, and shall provide to such
applicable Member reasonable opportunity to provide information and other input
to the Corporation, PIM and their respective advisors concerning the conduct of
any such portion of such audit; provided, however, that the Corporation and PIM
shall not be required to take any action that is inconsistent with any provision
of the LLC Agreement.
          Section 6.02 Consistency. Except upon the written advice of an
Advisory Firm, the Corporation and the Applicable Member agree to report and
cause to be reported for all purposes, including U.S. federal, state, local and
foreign Tax purposes and financial reporting

15



--------------------------------------------------------------------------------



 



purposes, all Tax-related items (including without limitation the Basis
Adjustment and each Tax Benefit Payment) in a manner consistent with that
specified by the Corporation in any Schedule required to be provided by or on
behalf of the Corporation under this Agreement. Any Dispute concerning such
advice shall be subject to the terms of Section 7.09. In the event that an
Advisory Firm is replaced with another firm acceptable to the Corporation and
the Applicable Member, such replacement Advisory Firm shall be required to
perform its services under this Agreement using procedures and methodologies
consistent with the previous Advisory Firm, unless (a) otherwise required by law
or (b) the Corporation and the Applicable Member agree to the use of other
procedures and methodologies.
          Section 6.03 Cooperation. The Applicable Member shall (a) furnish to
the Corporation in a timely manner such information, documents and other
materials as the Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make itself available to the
Corporation and its representatives to provide explanations of documents and
materials and such other information as the Corporation or its representatives
may reasonably request in connection with any of the matters described in clause
(a) above, and (c) reasonably cooperate in connection with any such matter
described in clause (a) above. The Corporation shall reimburse the Applicable
Member for any reasonable third-party costs and expenses incurred pursuant to
this Section 6.03.
ARTICLE VII
MISCELLANEOUS
          Section 7.01 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:
if to the Corporation, to:
Pzena Investment Management, Inc.
c/o Pzena Investment Management, LLC
120 West Forty-Fifth Street, 20th Floor
New York, NY 10036
(T) (212) 583-1291
(F) (212)308-0010
Attention: General Counsel
with a copy to:

16



--------------------------------------------------------------------------------



 



Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
(T) (212) 735-3000
(F) (212) 735-2000
Attention: Richard B. Aftanas, Esq.
Ralph Arditi, Esq.
             If to the Applicable Member, to:
          The address and facsimile number set forth in the records of PIM.
Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.
          Section 7.02 Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same Agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.
          Section 7.03 Entire Agreement; No Third Party Beneficiaries. This
Agreement constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
          Section 7.04 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York, without regard
to the conflicts of laws principles thereof that would mandate the application
of the laws of another jurisdiction.
          Section 7.05 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

17



--------------------------------------------------------------------------------



 



          Section 7.06 Successors; Assignment; Amendments; Waivers. No Member
may assign this Agreement to any person without the prior written consent of the
Corporation; provided, however, that (i) to the extent Units are transferred in
accordance with the terms of the LLC Agreement, the transferring Member shall
have the option to assign to the transferee of such Units the transferring
Member’s rights under this Agreement with respect to such transferred Units, as
long as such transferee has executed and delivered, or, in connection with such
transfer, executes and delivers, a joinder to this Agreement, in form and
substance reasonably satisfactory to the Corporation, agreeing to become a
“Member” for all purposes of this Agreement, except as otherwise provided in
such joinder, and (ii) once an Exchange has occurred, any and all payments that
may become payable to a Member pursuant to this Agreement with respect to the
Exchanged Units may be assigned to any Person or Persons as long as any such
Person has executed and delivered, or, in connection with such assignment,
executes and delivers, a joinder to this Agreement, in form and substance
reasonably satisfactory to the Corporation, agreeing to be bound by Section 7.12
and acknowledging specifically the terms of the next paragraph of this
Section 7.06. For the avoidance of doubt, if a Person transfers Units
(regardless of whether the transferee is a “Permitted Transferee” under the
terms of the LLC Agreement) but does not assign to the transferee of such Units
such Person’s rights, if any, under this Agreement with respect to such
transferred Units, such Person shall be entitled to receive the Tax Benefit
Payments, if any, due hereunder with respect to, including any Tax Benefit
Payments arising in respect of a subsequent Exchange of, such Units.
          Notwithstanding the foregoing provisions of this Section 7.06, no
transferee described in clause (i) of the first sentence of the immediately
preceding paragraph shall have the right to enforce the provisions of
Section 2.04, 4.02, 6.01 or 6.02 of this Agreement, and no assignee described in
clause (ii) of the first sentence of the immediately preceding paragraph shall
have any rights under this Agreement except for the right to enforce its right
to receive payments under this Agreement.
          No provision of this Agreement may be amended unless such amendment is
approved in writing by each of the Corporation and PIM and by Members who would
be entitled to receive at least two-thirds of the Early Termination Payments
payable to all Members hereunder if the Corporation had exercised its right of
early termination on the date of the most recent Exchange prior to such
amendment (excluding, for purposes of this sentence, all payments made to any
Member pursuant to this Agreement since the date of such most recent Exchange);
provided, however, that no such amendment shall be effective if such amendment
would have a disproportionate effect on the payments certain Members will or may
receive under this Agreement unless all such Members disproportionately effected
consent in writing to such amendment. No provision of this Agreement may be
waived unless such waiver is in writing and signed by the party against whom the
waiver is to be effective.
          Except as otherwise specifically provided herein, all of the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Corporation shall require and cause any direct or indirect successor

18



--------------------------------------------------------------------------------



 



(whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. Notwithstanding anything to the contrary
herein, in the event a Member transfers his Units to a Permitted Transferee (as
defined in the LLC Agreement), excluding any other Member, such Member shall
have the right, on behalf of such transferee, to enforce the provisions of
Sections 2.04, 4.02 or 6.01 with respect to such transferred Units.
          Section 7.07 Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
          Section 7.08 Resolution of Disputes.
               (a) Any and all disputes which are not governed by Section 7.09,
including but not limited to any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance of this Agreement (including the
validity, scope and enforceability of this arbitration provision) (each a
“Dispute”) shall be finally settled by arbitration conducted by a single
arbitrator in New York in accordance with the then-existing Rules of Arbitration
of the International Chamber of Commerce. If the parties to the Dispute fail to
agree on the selection of an arbitrator within ten (10) days of the receipt of
the request for arbitration, the International Chamber of Commerce shall make
the appointment. The arbitrator shall be a lawyer admitted to the practice of
law in the State of New York and shall conduct the proceedings in the English
language. Performance under this Agreement shall continue if reasonably possible
during any arbitration proceedings. In addition to monetary damages, the
arbitrator shall be empowered to award equitable relief, including, but not
limited to an injunction and specific performance of any obligation under this
Agreement. The arbitrator is not empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any Dispute. The
award shall be final and binding upon the parties as from the date rendered, and
shall be the sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal.
Judgment upon any award may be entered and enforced in any court having
jurisdiction over a party or any of its assets.
               (b) Notwithstanding the provisions of paragraph (a), the
Corporation may bring an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this paragraph (b), each
Member (i) expressly consents to the application of paragraph (c) of this
Section 7.08 to any such action or proceeding, (ii) agrees that proof shall not
be required that monetary damages for breach of the provisions of this Agreement
would be difficult to calculate and that remedies at law would be inadequate,
and (iii) irrevocably appoints the Corporation as such Member’s agent

19



--------------------------------------------------------------------------------



 



for service of process in connection with any such action or proceeding and
agrees that service of process upon such agent, who shall promptly advise such
Member of any such service of process, shall be deemed in every respect
effective service of process upon the Member in any such action or proceeding.
               (c)      (i) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH
(B) OF THIS SECTION 7.08, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION
OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT. Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm an arbitration award. The parties
acknowledge that the forums designated by this paragraph (c) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another;
and (ii) the parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c) (i) of this Section 7.08 and
such parties agree not to plead or claim the same.
          Section 7.09 Reconciliation. In the event that the Corporation and the
applicable Member are unable to resolve a disagreement with respect to the
matters governed by Sections 2.04, 4.02 and 6.02 within the relevant period
designated in this Agreement (“Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to a nationally recognized expert
(the “Expert”) in the particular area of disagreement mutually acceptable to
both parties. The Expert shall be a partner in a nationally recognized
accounting firm or a law firm (other than the Advisory Firm), and the Expert
shall not, and the firm that employs the Expert shall not, have any material
relationship with either the Corporation or the applicable Member or other
actual or potential conflict of interest. If the parties are unable to agree on
an Expert within fifteen (15) days of receipt by the respondent(s) of written
notice of a Reconciliation Dispute, the Expert shall be appointed by the
International Chamber of Commerce Centre for Expertise. The Expert shall resolve
any matter relating to the Exchange Basis Schedule or an amendment thereto or
the Early Termination Schedule or an amendment thereto within thirty (30)
calendar days and shall resolve any matter relating to a Tax Benefit Schedule or
an amendment thereto within fifteen (15) calendar days or as soon thereafter as
is reasonably practicable, in each case after the matter has been submitted to
the Expert for resolution. Notwithstanding the preceding sentence, if the matter
is not resolved before any payment that is the subject of a disagreement would
be due (in the absence of such disagreement) or any Tax Return reflecting the
subject of a disagreement is due, the undisputed amount shall be paid on such
date and such Tax Return may be filed as prepared by the Corporation, subject to
adjustment or amendment upon resolution. In the event that this reconciliation
provision is utilized, the fees of the Expert shall be paid in proportion to the
manner in which the dispute is resolved, such that, for example, if the entire
dispute is resolved in favor of the Corporation, the applicable Member shall pay
all of the fees, or if the items in dispute are resolved 50% in favor of the
Corporation and 50% in favor of the applicable Member, each of the Corporation
and the applicable Member shall pay 50% of the fees of the Expert. Any dispute
as to whether a dispute

20



--------------------------------------------------------------------------------



 



is a Reconciliation Dispute within the meaning of this Section 7.09 shall be
decided by the Expert. The Expert shall finally determine any Reconciliation
Dispute and the determinations of the Expert pursuant to this Section 7.09 shall
be binding on the Corporation and the applicable Member and may be entered and
enforced in any court having jurisdiction.
          Section 7.10 Withholding. The Corporation shall be entitled to deduct
and withhold from any payment payable pursuant to this Agreement such amounts as
the Corporation is required to deduct and withhold with respect to the making of
such payment under the Code or any provision of state, local or foreign Tax law.
To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporation, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the Applicable Member.
          Section 7.11 Admission of the Corporation into a Consolidated Group;
Transfers of Corporate Assets.
               (a) If the Corporation becomes a member of another affiliated or
consolidated group of corporations that files a consolidated income Tax return
pursuant to Sections 1501 et seq. of the Code or any corresponding provisions of
state, local or foreign law, then: (i) the provisions of this Agreement shall be
applied with respect to the group as a whole; and (ii) Tax Benefit Payments,
Early Termination Payments and other applicable items hereunder shall be
computed with reference to the consolidated Taxable income of the group as a
whole.
               (b) If any entity that is obligated to make an Exchange Payment
hereunder transfers one or more assets to a corporation with which such entity
does not file a consolidated Tax return pursuant to Section 1501 of the Code,
such entity, for purposes of calculating the amount of any Exchange Payment
(e.g., calculating the gross income of the entity and determining the Realized
Tax Benefit of such entity) due hereunder, shall be treated as having disposed
of such asset in a fully Taxable transaction on the date of such contribution.
The consideration deemed to be received by such entity shall be equal to the
fair market value of the contributed asset, plus (i) the amount of debt to which
such asset is subject, in the case of a contribution of an encumbered asset or
(ii) the amount of debt allocated to such asset, in the case of a contribution
of a partnership interest.
          Section 7.12 Confidentiality. Each Member and assignee acknowledges
and agrees that the information of the Corporation and of its Affiliates is
confidential and, except in the course of performing any duties as necessary for
the Corporation and its Affiliates, as required by law or legal process or to
enforce the terms of this Agreement, such person shall keep and retain in the
strictest confidence and not disclose to any Person any confidential matters,
acquired pursuant to this Agreement, of the Corporation and its Affiliates and
successors, concerning PIM and its Affiliates and successors or the other
Members, learned by the Member heretofore or hereafter. This clause 7.12 shall
not apply to (i) any information that has been made publicly available by the
Corporation or any of its Affiliates, becomes public knowledge (except as a
result of an act of such Member in violation of this Agreement) or is generally

21



--------------------------------------------------------------------------------



 



known to the business community and (ii) the disclosure of information to the
extent necessary for a Member to prepare and file his or her Tax returns, to
respond to any inquiries regarding the same from any Taxing authority or to
prosecute or defend any action, proceeding or audit by any Taxing authority with
respect to such returns. Notwithstanding anything to the contrary herein, each
Member and assignee (and each employee, representative or other agent of such
Member or assignee, as applicable) may disclose to any and all Persons, without
limitation of any kind, the Tax treatment and Tax structure of the Corporation,
PIM, the Members and their Affiliates, and any of their transactions, and all
materials of any kind (including opinions or other Tax analyses) that are
provided to the Members relating to such Tax treatment and Tax structure.
     If a Member or assignee commits a breach, or threatens to commit a breach,
of any of the provisions of this Section 7.12, the Corporation shall have the
right and remedy to have the provisions of this Section 7.12 specifically
enforced by injunctive relief or otherwise by any court of competent
jurisdiction without the need to post any bond or other security, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to the Corporation or any of its Subsidiaries or the other
Members and the accounts and funds managed by the Corporation and that money
damages alone shall not provide an adequate remedy to such Persons. Such rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available at law or in equity.
          Section 7.13 LLC Agreement. This Agreement shall be treated as part of
the partnership agreement of PIM as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.
          Section 7.14 Partnerships. The Corporation hereby agrees that, to the
extent it acquires a general partnership interest, managing member interest or
similar interest in any Person after the date hereof, it shall cause such Person
to execute and deliver a joinder to this Agreement and such Person shall be
treated as a “partnership” for all purposes of this Agreement.

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Corporation, PIM, each Continuing Member and
each Exiting Member have duly executed this Agreement as of the date first
written above.
PZENA INVESTMENT MANAGEMENT, INC.

                  By:   /s/ Richard S. Pzena         Name:   Richard S. Pzena   
    Title:   Chief Executive Officer     

PZENA INVESTMENT MANAGEMENT, LLC

              By:   Pzena Investment Management, Inc.,     its Managing Member
 
           
 
  By:   /s/ Richard S. Pzena
 
Name: Richard S. Pzena    
 
      Title: Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



CONTINUING MEMBERS:

     
/s/ Richard S. Pzena
 
   
Richard S. Pzena
   
 
   
/s/ Wayne A. Palladino
 
   
Wayne A. Palladino
   
 
   
/s/ Spencer Chen
 
   
Spencer Chen
   

 



--------------------------------------------------------------------------------



 



CONTINUING MEMBERS (continued):
JOHN P. GOETZ
WILLIAM L. LIPSEY
A. RAMA KRISHNA
MICHAEL D. PETERSON
KEITH KOMAR
LAWRENCE KOHN
LISA ROTH
EVAN FIRE
JOAN BERGER
CAROLINE CAI
ALLISON FISCH
BRIAN MANN
WILLIAM C. CONNOLLY
COURTNEY HEHRE
MANOJ TANDON
GREGORY MARTIN
TOPALLI MURTI
JAMES M. KREBS
THE RICHARD PZENA DESCENDANTS TRUST, THE AARON PZENA FAMILY TRUST
THE MICHELE PZENA FAMILY TRUST
THE DANIEL PZENA FAMILY TRUST
THE ERIC PZENA FAMILY TRUST
THE RACHEL THERESA GOETZ TRUST
THE CARRIE ESTHER GOETZ TRUST
THE KRISHNA FAMILY TRUST
THE WILLIAM LIPSEY DYNASTY TRUST
THE WILLIAM LIPSEY GRANTOR RETAINED ANNUITY TRUST
THE MICHAEL D. PETERSON GRANTOR RETAINED ANNUITY TRUST
THE SARAH M. PETERSON GRANTOR RETAINED ANNUITY TRUST
CC GRANTOR RETAINED ANNUITY TRUST I
ANTONIO DESPIRITO
ADS III 2007 GRANTOR RETAINED ANNUITY TRUST
BENJAMIN SILVER
BSS GRANTOR RETAINED ANNUITY TRUST
LJK TRUST I
LJK TRUST IV
MILESTONE ASSOCIATES, L.L.C.
PIPING BROOK, LLC

         
By:
  /s/ Richard S. Pzena
 
   
 
  Name: Richard S. Pzena    
 
  Title: Attorney-in-Fact for each of the above-listed Continuing Members    
 
       
By:
  /s/ Wayne A. Palladino
 
   
 
  Name: Wayne A. Palladino    
 
  Title: Attorney-in-Fact for each of the above-listed Continuing Members    

 



--------------------------------------------------------------------------------



 



EXITING MEMBERS:

     
/s/ Amelia C. Jones
 
   
Amelia C. Jones
   

THE ACJF TRUST

                  By:   /s/ Daniel Feinberg         Name:   Daniel Feinberg     
  Title:   Trustee   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
JOINDER
          This JOINDER (this “Joinder”) to the Tax Receivable Agreement, dated
as of October 30, 2007, by and among Pzena Investment Management, Inc., a
Delaware corporation (the “Corporation”), Pzena Investment Management, L.L.C., a
Delaware limited liability company (“PIM”) and
                                         (“Permitted Transferee”).
          WHEREAS, on                     , Permitted Transferee acquired (the
“Acquisition”)                      Units in PIM and the corresponding shares of
Class B common stock of the Corporation (collectively, “Interests” and, together
with all other Interests hereinafter acquired by Permitted Transferee from
Transferor and its Permitted Transferees (as defined in the Tax Receivable
Agreement), the “Acquired Interests”) from                      (“Transferor”);
and
          WHEREAS, Transferor, in connection with the Acquisition, has required
Permitted Transferee to execute and deliver this Joinder pursuant to
Section 7.06 of the Tax Receivable Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the agreements
contained herein, Permitted Transferee hereby agrees as follows:
          Section 1.1 Definitions. To the extent capitalized words used in this
Joinder are not defined in this Joinder, such words shall have the meaning set
forth in the Tax Receivable Agreement.
          Section 1.2 Joinder. Permitted Transferee hereby acknowledges and
agrees to become a “Member” (as defined in the Tax Receivable Agreement) for all
purposes of the Tax Receivable Agreement, including but not limited to, being
bound by Sections 7.12, 2.04, 4.02, 6.01 and 6.02 of the Tax Receivable
Agreement, with respect to the Acquired Interests, and any other Interests
Permitted Transferee acquires hereafter.
          Section 1.3 Notice. All notices, requests, consents and other
communications hereunder to Permitted Transferee shall be deemed to be
sufficient if contained in a written instrument delivered in person or sent by
facsimile (provided a copy is thereafter promptly delivered as provided in this
Section 1.3) or nationally recognized overnight courier, addressed to Permitted
Transferee at the address or facsimile number set forth below or such other
address or facsimile number as may hereafter be designated in writing by
Permitted Transferee:
          Section 1.4 Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.
                                                  
Signature Page for Joinder by                     
to the Tax Receivable Agreement

 